Title: Abigail Adams to Elizabeth Smith Shaw, 8 May 1785
From: Adams, Abigail
To: Shaw, Elizabeth Smith,Peabody, Elizabeth Smith Shaw


     
      My Dear Sister
      Auteuil May 8th. 1785
     
     I do not expect to date you any more letters from this place. Delighfull and blooming Garden, how much shall I regreet your loss. The fish pond and the fountain is just put in order, the trees are in blossom, and the flowers are comeing on in succession. The forest Trees are new clad in Green, several beautifull rows of which form arched bowers, at the bottom of our Garden, the tops being cut, so that they look like one continued plain. Their leaves and branches entwine and shade you intirely from the Rays of the sun. It will not be easy to find in the midst of a city so charming a scene. I shall quit it however with less reluctance on account of my sons absence which would be more urksome to me here, than in a Country the language of which I shall be able to speak without an interpreter, or so much twisting and twirling of my tongue, and then pronouncing badly at last. I expect to be more Scrutinized in England than here. I said I will take heed to my ways is a text of holy writ fruitful! of instruction in all Situations of Life, but speaks more loudly to those who sustain publick Characters.
     Your Nephew returns with some expectation, if you give him leave; of becomeing an inhabitant in your family for six months, or more: I hope he will render himself agreable to you and all his Friends. Charles I suppose will have left you before his Brothers return. Tho absent from your family I trust he will not be so from your care, but that both his uncle and you will advise him as you find necessary. I feel myself happy that I have Friends so kind and attentive to my Children that I am not anxious but what they will find good care either in Sickness or Health.
     It is so long since I heard from my American Friends that I begin to grow impatient. I had hopes that an other Years wandering would have put an end to our pilgrimage. You can hardly form an Idea how difficult, and expensive it is, to be house keeping, a few Months at a time in so many different Countries. It has been Mr. Adams’s fortune ever since he came abroad, not to live a year at a time in one place. At the Hague he has a House and furniture, but they could not be removed 500 miles. Therefore it was necessary to hire a house and furniture here, to buy table linnen; bed linnen, China Glass and plate. Here we have resided 8 months and now we must quit this for England; removals in these Countries is not so easy a matter as in ours, for however well you may pack up your things for the purpose they must undergo so many Scrutinizes, besides paying heavy Duties for passing from one Country, to an other, of which I can give you one instanc which happended a few moments ago. A Gentleman in one of the provinces sent Mr. Adams a present of 5 bottles of wine which he wisht recommended in America, and this was to serve as a sample. The duties which we had to pay upon only those five bottles mounted them up to 3 livres a peice, and the real value of the wine might be nine or ten coppers a bottle, be sure not more. The injury which cloathing sustains in such long journeys upon paved roads is incredible. I fancy I never related to you a droll adventure which happen’d to me on my journey here. My Friends advised me when I came abroad to take my money in Crowns and Dollors, as being the most advantageous for me, but when arrived; I found I could not part with them without much loss, so I concluded to take them with me to France. There were about 200 which I had put into a strong bag and at the bottom of my travelling trunk, they were placed, in the middle of which I had put a large Band Box in which I had packd a very nice Gauze Bonnet 4 Caps hankerchiefs &c. to the amount of about 5 Guineys, which I had made for me, whilst I was in London. The 3d day of our journey I had occasion to open the trunk. I found a prodigious black Dust upon the top. I directed it to be taken out, when o! terible to behold, Dust to Dust, and ashes to ashes, nothing was left of all my riging but a few black rags, so that when I got to Paris, I could not bee seen untill I had sent to the Millinars and bought me a cap. You can carry nothing with any safety but what is upon the top of the carriage.
     I hope my Nephew and Niece are well, when I get to England I will send them some Books. I hope I shall be able to suit you in your lace, but fear you will think you could have done better in Boston. You will not fail writing by every good opportunity.
     
     
      May 10th
     
     Tomorrow morning my son sets out for L’orient from whence he will embark on Board a French pacquet for his Native Land, where I hope he will happily arrive. And next week we commence our journey for England. I mourn more and more leaving this place, for it is daily more Beautifull, and I find too that six months more would make me tolerably expert in the Language. But all things must Yeald to Buisness. The weather continues very dry, and not the least symptom of a change. We hear it is still worse in England where the provisions have risen to an enormus price.
     I received a Letter from uncle Smith last week dated 25 of Febry and was happy to find by it, that my Friends were all well. About this season of the Year you used to visit your Braintree Friends. When You meet be sure to talk about us, and that Idea will give me no small pleasure. I send Your lace and hope it will be agreeable to you. There are 10 yard/4. I gave Eight Dollors for it, for which if you please you may give credit. I hope the little peice of blew silk came safe to your hand which I sent by Capt. Young. If you wish me to get you any shoes in England write me word. There are none good under 2 dollors.
     Remember me to Mr. Shaw and all my Haverhill Friends, Good Madam Marsh if she is still living, and be assured of the affectionate Regards of Your Sister
     
      Abigail Adams
     
     